UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 13, 2012 USA TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 001-33365 23-2679963 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: 610-989-0340 n/a Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (d) The Board of Directors of the Company has appointed Steve G. Illes and Frank A. Petito, III, to serve as directors of the Company effective February 3, 2012. Each of Messrs. Illes and Petito were appointed to fill existing vacancies on the Board of Directors. On January 20, 2012, the Company issued a press release announcing the appointment of Messrs. Petito and Illes to the Board of Directors, a copy of which is attached hereto as Exhibit 99.1, and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibit 99.1 Press Release of the Company dated January 20, 2012 SIGNATURES Pursuant to the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. USA TECHNOLOGIES, INC. Dated: January 20, 2012 By: /s/Stephen P. Herbert Stephen P. Herbert, Chairman and Chief Executive Officer Index to Exhibits Exhibit No. Description of Exhibit Press Release of the Company dated January 20, 2012
